Citation Nr: 0404114	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for ischemic 
heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to April 
1974 and from April 1975 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 RO decision that denied the 
veteran's claim for a compensable rating for ischemic heart 
disease.

In an August 2003 statement, the veteran inquired about his 
claim of service connection for a psychiatric disorder.  In a 
March 2003 statement, the veteran indicated he wanted a 
higher rating for hepatitis C.  In an April 2002 statement to 
his Congressman, which was later forwarded to the RO, the 
veteran appeared to indicate that he wanted earlier effective 
dates for hypertension retinopathy.  It is noted that these 
claims are not currently on appellate review and these 
matters are referred to the RO for appropriate action. 


REMAND

A supplemental statement of the case (SSOC) was issued in 
June 2002 regarding the veteran's claim.  Since then and 
prior to certification and transfer of the record to the 
Board, the RO received evidence, including multiple VA 
examinations which refer to the veteran's cardiac health.  
This evidence is relevant.  In these circumstances, if the 
last SSOC was prepared before the receipt of additional 
evidence, an SSOC will be furnished to the veteran as 
provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  This 
claim is returned for consideration and the issuance of an 
SSOC.  



Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

The RO should review any evidence 
submitted since the June 2002 SSOC.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

